Before the adoption of the Code, the rule that unquestionably prevailed in this State was that it was not necessary that the question whether the agreement was void under the statute of frauds should be raised by the pleadings.Givens v. Calder, 2 DeS., 171; Poag v. Sandifer, 5 Rich. Eq., 170. The case of Groce v. Jenkins, 28 S.C. 172, shows that this rule is still of force. I cannot, therefore, concur in so much of the opinion of Mr. Justice Jones as holds that the statute of frauds is not available unless specially pleaded. *Page 404 
MR. JUSTICE POPE being disqualified by reason of having been an attorney in the original cause, did not sit.